SUPREME COURT SEPTEMBER TERM A D ONE THOUSAND EIGHT HUNDRED & TWENTY ONE
And now the said Stephen & Shubael by Woodbridge & Lanman their attornies come &c when &c & say that they did not undertake & promise in manner & form as the said plaintiff in his said declaration hath alleged & of this they put themselves upon the Country for trial
Woodbridge & Lanman
Atts for Defts
and the said plffs in like manner

To Messs Hunt & Larned

Please take notice that at the trial of the above cause the said defendants will insist upon & give in evidence under the general issue above pleaded, that they said defendants made full & intire payment of all & singular the contents of the within described bill of exchange & of the money thereon & thereby due & made payable, to wit on the day before the commencement of the above mentioned Suit against them.
1 That they the said Stephen & Shubael to wit on on the nineteenth day of August Anno Domini one thousand eight hundred & nineteen tendered & offered to the said plaintiff Peter J. Desnoyers the sum of twenty dollars (money of the United States) that being all the monie at that time due & owing to said Peter in virtue & by reason of the premises, on the day aforesaid & that ever since said nineteenth day of August, the said Money has been ready to be delivered to said Peter
3d That the said contract in the premises between the said Peter & the said John & James Mahar in said declaration mentioned, was & is, in & by the laws of the State of New York (where the same was to have been performed, as appears in & by said Declaration) usurious, null & void, & that if said defendants, by the indorsement in said declaration supposed to have been made, became liable as guarantees which said Defendants in no wise *646admit but utterly deny, that then & in such case the said instrument & said supposed indorsement in no wise subjects or renders liable said Defendants to pay said sum & penalty the whole thereof being void as aforesaid
Woodbridge & Lanman
Attornies

[In the handwriting of William Woodbridge]